Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 19, 1989, convicting defendant, upon a plea of guilty of criminal sale of a controlled substance in the second degree and sentencing her to an indeterminate prison term of from five years to life, unanimously affirmed.
Insofar as defendant argues that she was coerced into pleading guilty to the fifth count of the indictment, we note that such argument is unpreserved as defendant has neither moved to withdraw her plea nor sought vacatur of the judgment. Moreover, there is no evidence in the record to suggest that defendant’s plea was other than voluntary (see, People v Lopez, 71 NY2d 662). In any event, the hearing minutes demonstrate that the court reasonably and fairly advised the defendant that since she was not contesting her guilt, she apparently had no choice but to accept the sentence offered by the People.
With respect to defendant’s challenge to her sentence as being excessive, we find that defendant, having received the benefit of a fair and voluntary plea agreement, should be bound by its terms (People v Brito, 154 AD2d 293). Concur— Murphy, P. J., Carro, Kupferman and Smith, JJ.